Opinion issued August 30, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00333-CV
                            ———————————
                       JAMES EARL HOGUE, Appellant
                                         V.
             OFFICE OF THE ATTORNEY GENERAL, Appellee


                    On Appeal from the 311th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-74265


                          MEMORANDUM OPINION

      Appellant, James Earl Hogue, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary
dismissal of case). Accordingly, we dismiss the appeal for want of prosecution for

failure to timely file a brief. We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Lloyd.




                                         2